     Case 6:20-cv-00773-MC           Document 1        Filed 05/12/20   Page 1 of 22




James L. Buchal, OSB No. 921618
MURPHY & BUCHAL LLP
3425 SE Yamhill Street, Suite 100
Portland, OR 97214
Tel: 503-227-1011
Fax: 503-573-1939
E-mail: jbuchal@mbllp.com
Attorneys for Plaintiffs (see signature block)


Tyler Smith, OSB No. 75287
TYLER SMITH & ASSOCIATES PC
181 N. Grant Street Suite 212
Canby, OR 97013
Tel: 503-266-5590
Fax: 503-213-6392
E-mail: tyler@ruralbusinessattorneys.com
Attorney for Plaintiffs (see signature block)



                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION


OPEN OUR OREGON, DA CIELO LLC,                   No.
THE MOUNT HOOD MIXER SHOP,
INC., UNDER THE SKIN TATTOO                      PLAINTIFFS’ COMPLAINT
LLC, BRYANT LLC, KUEBLER'S
FURNITURE, INC., KATHY SALDANA,
as an individual; MICHELE
KARPONTINIS, as an individual; and
DAVID PARSON, as an individual,

                       Plaintiffs,

                       v.

KATE BROWN, in her official capacity as
the Governor of the State of Oregon,
LILLIAN SHIRLEY, in her official
capacity as Public Health Director of the
State of Oregon,

                       Defendants.



Page 1: PLAINTIFFS’ COMPLAINT
     Case 6:20-cv-00773-MC             Document 1       Filed 05/12/20     Page 2 of 22




          For their complaint, plaintiffs allege:

          1.      Plaintiff Open Our Oregon is an Oregon nonprofit based in Hood River,

Oregon, organized to assist Oregon businesses in combatting the Governor's shutdown

orders.

          2.      Plaintiff Da Cielo LLC is an Oregon limited liability company formerly

operating a salon in the Pearl District in Portland, whose business has been shut down by

defendants' conduct as alleged herein.

          3.      Plaintiff Bryant LLC operates the Why Not Bar & Grill in Yoncalla,

Oregon, whose business has been shut down by defendant's conduct as alleged herein.

          4.      Plaintiff Hood River Mixer Shop, Inc. operates liquor stores in Hood

River and The Dalles, Oregon, the business of which has been substantially injured by

defendant's conduct as alleged herein.

          5.      Plaintiff Under the Skin Tattoo LLC operated a tattoo and body piercing

studio in Hood River, Oregon, shut down by defendants' conduct as alleged herein.

          6.      Plaintiff Kuebler's Furniture, Inc. operated a furniture store in Salem,

Oregon until shut down by defendants' conduct as alleged herein.

          7.      Plaintiff Kathy Saldana operated two bars, Quins Bar in Ontario, Oregon

and the A Street Tavern in Vale, Oregon until shut down by defendants' conduct as

alleged herein.

          8.      Plaintiff Michele Karpontinis operated a retail store, Lotus House, selling

lingerie in Roseburg, Oregon, until shut down by defendants' conduct as alleged herein.

          9.      Plaintiff David Parson operated a 24-hour gym, PDX Muscle, in

Beaverton, Oregon, until shut down by defendants' conduct as alleged herein.




Page 2: PLAINTIFFS’ COMPLAINT
     Case 6:20-cv-00773-MC             Document 1    Filed 05/12/20     Page 3 of 22




       10.     Defendant Kate Brown is made a party to this action in her official

capacity as the Governor of the State of Oregon. Article V, § 1 of the Constitution of the

State of Oregon vests the " executive power of the State" in the Governor.

       11.     Defendant Lillian Shirley is made party to this action in her official

capacity as Public Health Director of the State of Oregon. The Director has statutory

powers under ORS 433.443 to order "public health measures appropriate to the public

health threat presented" and to take enforcement actions including "the imposition of civil

penalties of up to $500 per day" for failure to comply with such orders, and additional

authorities as set forth in ORS 431A.015.

                                 Jurisdiction and Venue

       12.     This Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331,

1343 & 1367. Venue is appropriate insofar as some of the plaintiffs are in this District

and defendants are in this Division.

       13.     28 U.S.C. § 2201 provides that “any court of the United States, upon the

filing of an appropriate pleading, may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be

sought. Any such declaration shall have the force and effect of a final judgment or decree

and shall be reviewable as such.”

                         The Governor's COVID-19 Response

       14.     On March 8, 2020, finding that there were "14 presumptive or confirmed

coronavirus cases in Oregon, 430 cases in the United States, and 101,927 cases

worldwide," the Governor issued Executive Order No. 20-03. The Governor reported

that the U.S. Centers for Disease Control and Prevention had reported that "COVID-19




Page 3: PLAINTIFFS’ COMPLAINT
     Case 6:20-cv-00773-MC          Document 1       Filed 05/12/20     Page 4 of 22




presents a 'high' potential health threat," and declared that these circumstances constituted

a statewide emergency under ORS 401.025(1) (“'Emergency' means a human created or

natural event or circumstance that causes or threatens widespread loss of life, injury to

person or property, human suffering or financial loss).

       15.     Among other things, Executive Order No. 20-03 directed the Oregon

Health Authority and the state Public Health Director to issue "guidelines for private

businesses regarding appropriate work restrictions, if necessary," and stated that "all

citizens are to heed the advice of emergency officials with regard to this outbreak to

protect their health and safety".

       16.     Executive Order No. 20-03 provided that the state of emergency shall exist

for sixty days unless extended.

       17.     On March 12, 2020, the Governor issued Executive Order No. 20-05,

prohibiting "large social, spiritual, and recreational gatherings of 250 people or more" in

any circumstances where "a distance or at least three (3) feet between individuals cannot

be maintained".

       18.     On March 17, 2020, the Governor issued Executive Order No. 20-07,

barring "restaurants, bars, taverns, brew pubs, wine bars, cafes, food courts, coffee shops,

clubs or other similar establishments that offer food or drink" from "offer[ing] or

allow[ing] on-premises consumption of food or drink".

       19.     Executive Order No. 20-07 also replaced the 250 person limit in Executive

Order No. 20-05 to gatherings of 25 people or more.




Page 4: PLAINTIFFS’ COMPLAINT
     Case 6:20-cv-00773-MC           Document 1       Filed 05/12/20      Page 5 of 22




       20.     Executive Order No. 20-07 was declared to remain in effect until April 14,

2020, and was later made of indefinite duration pursuant to Executive Order No. 20-14

(issued April 7, 2020).

       21.     Executive Order No. 20-14 declared that any person "found to be in

violation of this Executive Order is subject to the penalties of a Class C misdemeanor

under Oregon law pursuant to ORS 401.990 ("Any person knowingly violating any

provision of this chapter, or any of the rules, regulations or orders adopted and

promulgated under this chapter, shall, upon conviction thereof, be guilty of a Class C

misdemeanor").

       22.     On March 17, 2020 the Governor also issued Executive Order No. 20-08,

closing Oregon's schools, and on March 19, 2020, the Governor issued Executive Order

No. 20-09, barring in-person instruction at institutions of higher education (this Order

was later extended by Order No. 20-17, issued April 17, 2020).

       23.     On March 19, 2020, the Governor issued Executive Order No. 20-10,

prohibiting elective and non-urgent procedures at health facilities throughout Oregon to

preserve personal protective equipment for emergency responders within the State.

       24.     On March 22, 2020, the Governor issued Executive Order No. 20-11,

suspending residential evictions throughout Oregon.

       25.     On March 23, 2020, the Governor issued Executive Order No. 20-12,

which declared that it "is essential to the health, safety, and welfare of the State of

Oregon during the ongoing state of emergency that, to the maximum extent possible,

individuals stay at home or at their place of residence" and declaring:




Page 5: PLAINTIFFS’ COMPLAINT
     Case 6:20-cv-00773-MC          Document 1         Filed 05/12/20   Page 6 of 22




       (a)    "Non-essential social and recreational gatherings of individuals outside a

       home or place of residence . . . are prohibited immediately, regardless of size, if a

       distance of at least six feet between individuals cannot be maintained;"

       (b)    Individuals are prohibited from patronizing businesses closed [pursuant to

       the Order];

       (c)    Closing a broad range of businesses "for which close personal contact is

       difficult or impossible to avoid," including:

              Amusement parks; aquariums; arcades; art galleries (to the extent
              that they are open without appointment); barber shops and hair
              salons; bowling alleys; cosmetic stores; dance studios; esthetician
              practices; fraternal organization facilities; furniture stores; gyms and
              fitness studios (including climbing gyms); hookah bars; indoor and
              outdoor malls (i.e., all portions of a retail complex containing stores
              and restaurants in a single area); indoor party places (including
              jumping gyms and laser tag); jewelry shops and boutiques (unless
              they provide goods exclusively through pick-up or delivery service);
              medical spas, facial spas, day spas, and non-medical massage
              therapy services; museums; nail and tanning salons; non-tribal card
              rooms; skating rinks; senior activity centers; ski resorts; social and
              private clubs; tattoo/piercing parlors; tennis clubs; theaters; yoga
              studios; and youth clubs.

       (d)    Closing the operation of all other retail businesses "unless the business

       designates an employee or officer to establish, implement and enforce social

       distancing policies consistent with guidance from the Oregon Health Authority"

       (e)    Threatening all businesses failing to comply with closure and/or penalties

       of a Class C misdemeanor under Oregon law pursuant to ORS 401.990.

       26.    On March 31, 2020, the Director adopted emergency rules for

implementation of Executive Order Nos. 20-07 and 20-12, expanding restrictions in and

implementing the civil penalty provisions of those orders. OAR 333-003-1000 to -1040.




Page 6: PLAINTIFFS’ COMPLAINT
     Case 6:20-cv-00773-MC            Document 1       Filed 05/12/20      Page 7 of 22




Plaintiffs seeking to open businesses in the State of Oregon are threatened with

enforcement of these rules.

        27.     On April 1, 2020, the Governor issued Executive Order No. 20-13,

forbidding the state's landlords of non-residential properties from terminating leases for

nonpayment.

        28.     On April 15, 2020, the Governor issued Executive Order No. 20-16,

directing public bodies to hold public meetings and hearings by virtual means "whenever

possible".

        29.     On April 17, 2020, the Governor issued Executive Order No. 20-18,

suspending the garnishment of certain funds.

        30.     On April 23, 2020, the Governor issued Executive Order No. 20-19,

addressing child care facilities, and Executive Order No. 20-20, replacing Executive

Order No. 20-08 with additional and extended school closure provisions.

        31.     On April 27, 2020, the Governor issued Executive Order No. 20-22,

replacing Executive Order No. 20-10 and loosening but not eliminating restrictions on

"[e]lective and non-urgent procedures".

        32.     On May 1, 2020, the Governor issued Executive Order No. 20-24,

extending the state of emergency declared in Executive Order No. 20-03 to July 6, 2020.

                  The Impacts of COVID-19 and the Executive Orders

        33.     Restrictions upon the Nation's citizens were initially urged on the basis

that without them, COVID-19 cases would overwhelm medical facilities, causing

additional loss of live from the inability to treat afflicted citizens, with the goal of

"flattening the curve" of emergency room demand.




Page 7: PLAINTIFFS’ COMPLAINT
       Case 6:20-cv-00773-MC         Document 1       Filed 05/12/20     Page 8 of 22




         34.    Over time, forecasts of the incidence of COVID-19 and its impact have

dropped dramatically. Overtime, forecasts of the fatality rate of the disease have dropped

dramatically. At the same time, Medicaid reimbursement practices have created financial

incentives to err on the side of attributing deaths to COVID-19.

         35.    Early fatality rates were based on fatalities divided by reported cases, but

over time it has become apparent that there are very large numbers of unreported cases.

Antibody testing in Santa Clara County, California suggested that the overall disease

incidence is 54 times higher than reported cases; 1 testing in Los Angeles County,

California has suggested a range 28 to 44 times higher than reported cases.2 Even higher

percentages have been reported in New York City and in foreign countries. Perhaps half

of all COVID-19 infections are asymptomatic. As a result, the actual probability of dying

from COVID-19 is substantially lower than the fatality rate of confirmed cases that is

widely reported.

         36.    Oregon Health Authority Data as of May 10, 2020, reports fourteen

patients with confirmed COVID-19 are on ventilators in Oregon, with 793 available

ventilators:3




1
    https://www.medrxiv.org/content/10.1101/2020.04.14.20062463v2.
2
  https://pressroom.usc.edu/preliminary-results-of-usc-la-county-covid-19-study-
released/.
3
 https://govstatus.egov.com/OR-OHA-COVID-19 (Demographics, Hospital Capacity
and Testing section).


Page 8: PLAINTIFFS’ COMPLAINT
     Case 6:20-cv-00773-MC            Document 1   Filed 05/12/20   Page 9 of 22




       37.    Initial fears of exponential growth of the disease have proven unfounded

in Oregon, with the May 10, 2020 Oregon Health Authority showing reported cases

demonstrating a declining pattern:4




4
 https://public.tableau.com/profile/oregon.health.authority.covid.19#!/vizhome/OregonHe
althAuthorityCOVID-19DataDashboard/COVID-
19EPIConfirmed?:display_count=y&:toolbar=n&:origin=viz_share_link&:showShareOp
tions=false.


Page 9: PLAINTIFFS’ COMPLAINT
    Case 6:20-cv-00773-MC          Document 1       Filed 05/12/20     Page 10 of 22




       38.     Defendants will assert that this pattern proves the success of the policies

embodied in the Executive Orders, but there is no scientific evidence associating

particular measures with particular reductions in the spread of the disease.

       39.     COVID-19 visits to Oregon's emergency rooms have at all relevant times

constituted a small fraction of emergency room visits, and peaked some time ago, in late

March, based upon the data publicly reported by the Oregon Health Authority (as of

May 10, 2020):5




5
 https://www.oregon.gov/covid19response/Daily%20Reports/Oregon_COVID-
19_Daily_Update.pdf.


Page 10:       PLAINTIFFS’ COMPLAINT
     Case 6:20-cv-00773-MC          Document 1       Filed 05/12/20     Page 11 of 22




       40.     These data show that whatever the effect of the restrictions in the

Executive Orders, the entire set of restrictions is not necessary to prevent the

overwhelming of health facilities in Oregon. These data also show that the initial surge

of cases is over, and has been for weeks. Hospital admissions may rise again, but any

relief this Court enters against existing Executive Orders need not prevent the Governor

from acting again if hospitals were in genuine danger of being overwhelmed by COVID-

19 patients.




Page 11:       PLAINTIFFS’ COMPLAINT
       Case 6:20-cv-00773-MC        Document 1       Filed 05/12/20      Page 12 of 22




         41.   Defendants have caused to be prepared a number of projections of

continued disease incidence, the April 29, 2020 projection asserts that contrary to all

available data from other jurisdictions, the ratio of unreported cases to reported cases is

only 4:1, as compared to the much, much higher results obtained everywhere else,

thereby dramatically overstating the fatality rate. It assumes an infection fatality rate of

0.8%.6

         42.   Upon information and belief, Oregon authorities, like others in many

states, are overstating the deaths caused by COVID-19 by assigning responsibility to

COVID-19 notwithstanding other contributing causes, often multiple contributing causes.

         43.   As of May 10, 2020, 127 total deaths are reported by the OHA. To put the

significance of these deaths in context, as compared to other causes of death in Oregon, a

2018 OHA report7 shows thirteen other causes of death were more significant, ranging

from malignant neoplasm (4,349) to nephritis (201). There were 643 alcohol-induced

deaths, but we do not declare a public emergency and ban the sale of alcohol. There were

243 influenza and pneumonia deaths, but no emergency was declared over the seasonal

flu.

         44.   The Executive Orders are a departure from all prior treatment of infection

disease episodes in American history. The 1957 flu epidemic is estimated to have killed

approximately 116,000 Americans, which scaled up to today's population would

represent approximately 221,000 deaths. Similarly, the 1968 flu epidemic is estimated to

have killed approximately 100,000 Americans, or 165,000 based on today's population.

6
 https://govsite-assets.s3.amazonaws.com/29qh7dciSNeDWg42a5w2_Oregon-COVID-
19-Projections-2020-04-29.pdf.
7
 https://www.oregon.gov/oha/PH/BIRTHDEATHCERTIFICATES/VITALSTATISTICS
/ANNUALREPORTS/VOLUME2/Documents/2018/Table03.pdf (male deaths only).


Page 12:       PLAINTIFFS’ COMPLAINT
    Case 6:20-cv-00773-MC          Document 1       Filed 05/12/20     Page 13 of 22




In neither case were restrictions placed upon the livelihoods and fundamental

constitutional rights of ordinary Americans.

       45.     To the contrary, a long history of state and federal precedent created in

response to epidemics has confirmed authority to confine individuals afflicted with

contagious disease, and even force healthy individuals to be vaccinated during an

epidemic. But emergency authorities have not previously been understood to allow what

is in substance mass quarantining of healthy Americans, and preservation of the most

fundamental Constitutional freedoms requires that such an approach be rejected.

       46.     COVID-19 continues to kill a small number of Oregonians every day, but

has not caused a very significant overall rise in deaths, as demonstrated in weekly death

data released by the Oregon Department of Health:8




8
 https://public.tableau.com/profile/oha.center.for.health.statistics#!/vizhome/OregonHealt
hAuthorityCenterforHealthStatisticsWeeklydeathgraph/Dash-weeklydeaths.


Page 13:       PLAINTIFFS’ COMPLAINT
    Case 6:20-cv-00773-MC           Document 1       Filed 05/12/20     Page 14 of 22




The blue line is the three-year average of weekly deaths; the orange line is 2020 weekly

deaths, and the red line is actual or presumed COVID-19 deaths. There is reason to

believe that the extraordinary economic and mental health suffering caused by the

Governor's orders, and associated restrictions on access to non-COVID-19, may cause a

death toll that is of the same order of magnitude as COVID-19 deaths themselves, if not

higher.

          47.   This lawsuit challenges a small subset of the restrictions, identified below,

while leaving in place provisions of the Executive Orders more likely to provide

substantial protections. For example, the Oregon Health Authority reports the following

age distribution of cases as of May 10, 2020:




Page 14:        PLAINTIFFS’ COMPLAINT
     Case 6:20-cv-00773-MC           Document 1       Filed 05/12/20      Page 15 of 22




        48.     These data show that nearly half of the deaths involve the cohort of

Oregon citizens over 80, and almost 94% of those over 60. No one under forty has died.

Plaintiffs would not challenge actions such as defendants' February 29, 2020 restrictions

on visitation in nursing, assisted living, and residential care facilities. But restrictions on

the entire Oregon population must be evaluated on the basis of the negligible risk of

fatality for most Oregonians.

        49.     Defendants may suggest that those at no risk must be confined to protect

those who are at risk, but the strategy is fundamentally irrational insofar, for so long as


Page 15:        PLAINTIFFS’ COMPLAINT
    Case 6:20-cv-00773-MC          Document 1       Filed 05/12/20     Page 16 of 22




there is no highly-effective vaccine or treatment, the COVID-19 pandemic must be

defeated the same way all viral epidemics have been: by the acquisition of immunities in

a large sector of the population that prevents further transmission (called "herd

immunity").

       50.     In sharp contrast to the Governor's Orders, the U.S. Centers for Disease

Control and Prevention have promulgated guidance for businesses and employers9 which

emphasize that business "should plan to respond in a flexible way to varying levels of

disease transmission in the community".

       51.     The Oregon Legislature established that: "It is declared to be the policy

and intent of the Legislative Assembly that preparations for emergencies and

governmental responsibility for responding to emergencies be placed at the local level."

ORS 401.032(2). As of May 10, 2020, twenty-four counties in Oregon have no reported

COVID-19 deaths at all, and defendants are refusing efforts by many such counties to get

the businesses of Oregonians opened.

       52.     Defendants' decision making is irrational, unreasonable, arbitrary and

capricious when viewed from many perspectives, including but not limited to:

               (a)     the irrationality of suddenly destroying the livelihoods of many

       thousands of Oregonians based on death rates that are not substantially higher

       than something we, in substance, did not even notice when it happened before in

       prior epidemics;

               (b)     irrational distinctions between essential and nonessential categories

       of Oregon businesses;


9
  https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-
response.html.


Page 16:       PLAINTIFFS’ COMPLAINT
    Case 6:20-cv-00773-MC          Document 1       Filed 05/12/20      Page 17 of 22




               (c)    failure to account for increased deaths from causes arising from the

       restrictions themselves, such as increased suicide;

               (d) a failure to seek input from the legislative branch of Oregon as to

       appropriate courses of action;

               (e) a failure to consult the physician community in Oregon, as to

       appropriate courses of action, in a context where the medical community does not

       uniformly support the extreme restrictions of the Governor as reasonable

       necessary under the circumstances;

               (f) irrational prolonging of the period during which a herd-immunity to the

       virus can develop, with no net saving of human life, unless substantially more

       effective treatments or vaccines become available;

               (g) the fact that other jurisdictions, within the United States and abroad,

       pursuing less restrictive business closing practices have not been overwhelmed

       with COVID-19 cases.

       53.     The Governor has a mechanism under the Oregon Constitution to assert

emergency powers upon the declaration of a "catastrophic disaster," including a "public

health emergency, set forth in Article 10-A, § 1. Upon information and belief, she failed

to exercise this option because it required consultation with the Legislature, and would

not extend the emergency restrictions beyond thirty days unless extended by the

Legislature or because the COVID-19 has not resulted in "extraordinary levels of death"

in Oregon within the meaning of the Oregon Constitution, Article X-A, § 1(a). The

Governor has purported to exercise purely statutory powers, including, pursuant to ORS

401.168, "all police powers vested in the State by the Oregon Constitution".




Page 17:       PLAINTIFFS’ COMPLAINT
    Case 6:20-cv-00773-MC           Document 1      Filed 05/12/20      Page 18 of 22




       54.     Upon information and belief, defendants' decision to extend the

restrictions until July 6, 2020, was not made in in a neutral, good faith, and objective

manner, but contaminated by collateral motives to benefit the electoral prospects of the

Governor's political party in the upcoming presidential election, and to advance that

party's ideology of larger government programs, spending and control over Americans.

The bases of this belief include:

       (a)     The failure to engage in widespread antibody testing in Oregon where

       such tests have been available and employed in other states since early April;

       (b)     The refusal to acknowledge the fourteen-day limit (subject to renewal) for

       "public health emergencies" set forth in ORS 443.441(5), based on an older, more

       general emergency statute without such time limit, ORS 401.168;

       (c)     The refusal to incorporate the best available scientific information

       concerning much lower fatality rates than measured by deaths in cases severe

       enough to require testing

       (d)     The refusal to weigh countervailing costs of restrictions in decision

       making (including economic and noneconomic costs); and

       (e)     The Governor's purported joinder of a Western States Pact, in probably

       violation of the Compact Clause of the U.S. Constitution, consisting of Oregon,

       Washington, and California, later joined by Colorado and Nevada, whose

       governors have all exercised similar and excessive emergency powers and are

       members of the same political party; and

       (f)     The disproportionate economic impact of the Governor's shutdown orders

       upon members of the opposite political party to that of the Governor.




Page 18:       PLAINTIFFS’ COMPLAINT
    Case 6:20-cv-00773-MC           Document 1      Filed 05/12/20        Page 19 of 22




       55.     For some time prior to the filing of this suit, Plaintiffs should have been

able to decide for themselves whether to “shut down” if their businesses/business models

were not equipped to properly deal with health and safety guidelines issued by Oregon

and the federal government in connection with COVID-19.

                     FIRST CLAIM FOR RELIEF (42 U.S.C. § 1983)

       56.     Plaintiffs reallege paragraphs 1 through 55as if incorporated herein

       57.     The foregoing restrictions subject plaintiff thereof to the deprivation of

any rights, privileges, or immunities secured by the Constitution and laws of the United

States, in violation of 42 U.S.C. § 1983, including but not limited to:

               (a)       The substantive right to Due Process of Law under the Fourteenth

       Amendment, which protects plaintiffs' fundamental property interests in

       conducting lawful business activities, which was violated by defendants as

       alleged herein.

               (b)       The procedural right to Due Process of Law under the Fourteenth

       Amendment, which defendants violated by ordering the closure of plaintiffs'

       businesses, without a constitutionally-adequate opportunity for a hearing to

       present plaintiffs' cases for why their businesses should not be shut down.

               (c)       The Equal Protection Clause rights secured by the Fourteenth

       Amendment, which defendants violated by arbitrarily categorizing Oregon

       businesses and conduct as either essential or non-essential.

               (d)       The Fourth Amendment right to be free of unreasonable seizures of

       property, which defendants violated by shuttering plaintiffs' businesses;




Page 19:       PLAINTIFFS’ COMPLAINT
     Case 6:20-cv-00773-MC          Document 1       Filed 05/12/20      Page 20 of 22




               (e)     The Fifth Amendment prohibition on taking private property for

       public use without just compensation, which defendants have violated by seizing

       plaintiffs' business and taking them for the asserted public use of risk

       minimization, denying Plaintiff’s use of their licenses to operate their businesses

       and depriving Plaintiffs the use of their real and personal property.

       58.     Given the fundamental nature of the rights abridged by defendants, the

legality of their actions should be evaluated under "strict scrutiny" can be justified only if

it furthers a compelling government purpose, and, even then, only if no less restrictive

alternative is available. Less restrictive alternatives include such alternatives as

requirements for participants in business or other activities to wear masks, follow

hygienic practices, and require a measure of distance between customer and business

where feasible. Less restrictive alternatives exist because the State can limit itself to

imposing draconian restrictions only upon businesses where layouts, structure

configurations, hygiene and cleaning procedures which factually pose unreasonable risks

of danger of exposure or spread of COVID-19.

       59.     The Governor's restrictions are also afflicted with substantial overbreadth

in light of the fundamental rights abridged by the orders. For example, the order closes

"indoor and outdoor malls (i.e., all portions of a retail complex containing stores and

restaurants in a single area)," thereby destroying individual businesses for example such

as Plaintiff Saldana and Karpontinis’ businesses that happen to be located in a single

building, or in a strip mall even if each building has a separate, outdoor entrance, and the

business is not among the more specific classes of personal service businesses. The

Governor’s restrictions “close” businesses which derive revenue from such things as




Page 20:       PLAINTIFFS’ COMPLAINT
     Case 6:20-cv-00773-MC          Document 1       Filed 05/12/20      Page 21 of 22




renting or leasing real property to other businesses, by closing physical real property and

banning and prohibiting individuals like Plaintiff David Parson from leasing his space to

individuals, even though such businesses could serve one individual at a time.

       60.     The conduct challenged herein is sufficiently offensive to fundamental

constitutional rights that it does not withstand scrutiny even under more deferential

standards of judicial review.

       61.     Plaintiffs have no adequate remedy at law, but require injunctive relief to

prevent immediate irreparable injury. Specifically, plaintiffs are threatened with fines

and criminal prosecution for violation of the foregoing Executive Orders. Plaintiffs

Parson, Karpontinis, and Saldana have made demands for a hearing, post deprivation and

have not been offered any notice or opportunity to be heard regarding their deprivations.

       62.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to

declaratory relief and temporary, preliminary, and permanent injunctive relief

invalidating and restraining enforcement of the Orders.

       63.     Plaintiffs found it necessary to engage the services of private counsel to

vindicate their rights under the law. Plaintiffs are therefore entitled to an award of

reasonable attorneys’ and expert fees pursuant to 42 U.S.C. § 1988.

                                     Prayer for Relief

       Wherefore, plaintiffs pray for:

       1.      A judgment declaring that the Governor's Executive Order Nos. 20-07 and

20-12, are null and void, of no effect, insofar as those orders forbid the operation of

Oregon businesses.




Page 21:       PLAINTIFFS’ COMPLAINT
    Case 6:20-cv-00773-MC          Document 1       Filed 05/12/20     Page 22 of 22




       2.      A judgment and orders temporarily, preliminarily, and finally enjoining

defendants, and all those in active concert or participation with them, from enforcing,

attempting to enforce, threatening to enforce, or otherwise requiring compliance with

Executive Order No. 20-07 and Executive Order No. 20-12, insofar as those orders forbid

the operation of Oregon businesses.

       3.      For their costs and reasonable attorneys' and expert fees incurred in this

action; and

       4.      For such other and further relief as may be just and proper.

       DATED: May 12, 2020.

                                              /s/ James L. Buchal
                                              James L. Buchal, OSB No. 921618
                                              MURPHY & BUCHAL LLP3425 SE
                                              Yamhill Street, Suite 100
                                              Portland, OR 97214
                                              Tel: 503-227-1011
                                              Fax: 503-573-1939
                                              E-mail: jbuchal@mbllp.com
                                              Attorney for Plaintiffs Open Our Oregon,
                                              Da Cielo LLC, The Mount Hood Mixer
                                              Shop, Inc., Under The Skin Tattoo LLC,
                                              Bryant LLC, and Kuebler's Furniture, Inc.

                                              /s/ Tyler Smith
                                              Tyler Smith, OSB No. 75287
                                              TYLER SMITH & ASSOCIATES PC
                                              181 N. Grant St. Suite 212
                                              Canby, OR 97013
                                              Tel: 503-266-5590
                                              Fax: 503-213-6392
                                              E-mail: tyler@ruralbusinessattorneys.com
                                              Attorney for Plaintiffs Kathy Saldana,
                                              Michele Karpontinis, and David Parson


       I hereby attest that I have on file all holographic signatures corresponding to any
signatures indicated by a conformed signature (/s/) within this e-filed document.

                                              /s/ James L. Buchal


Page 22:       PLAINTIFFS’ COMPLAINT
